Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 21 are pending in this application. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/18/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,11 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifying, using the hardware processor, an event that is geographically proximate to the user of the user device from a plurality of events based on location information, teaches identifying, using the hardware processor, a plurality of media content items corresponding to the identified event; generating, using the hardware processor, a playlist that includes logical links to the subset of media content items

The limitation of identifying, using the hardware processor, an event that is geographically proximate to the user of the user device from a plurality of events based on location information, teaches identifying, using the hardware processor, a plurality of media content items corresponding to the identified event; generating, using the hardware processor, a playlist that includes logical links to the subset of media content items; other than reciting “a processor and computer executable instructions” in a “method, a system and a non-transitory computer readable medium” recited respectively as drafted is a process which under its broadest reasonable interpretation covers a concept of a mental process specifically a concept which can be performed in the human mind with the assistance of a pen and paper for observation and evaluation. For instance a person can have a list of potential event that are happening around the area and based on information which it has received regarding the location be able to determine which event are closer to by visually comparing the received location and the  list of event around the area. In addition if the events are known to a person they are able to create a playlist of songs which are played in said event. If a claim limitation, under its broadest reasonable interpretation, covers the concept which can be performed in the human mind but for the recitation of generic computer/electrical components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claims recite additionally determining, using a hardware processor, interest data associated with a user of a user device, wherein the interest data comprises location information; providing, using the hardware processor, access to the playlist to the user device. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered insignificant extra solution activity, specifically data gathering and outputting which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim determining, using a hardware processor, interest data associated with a user of a user device, wherein the interest data comprises location information; providing, using the hardware processor, access to the playlist to the user device. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered mere data gathering and outputting see MPEP 2106.05(g)(3). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 2 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) searching a content database having a plurality of media content items corresponding to the identified event; identifying different versions of a media content item of the plurality of media content items corresponding to the identified event

This limitation searching a content database having a plurality of media content items corresponding to the identified event; identifying different versions of a media content item of the plurality of media content items corresponding to the identified event, as claimed does not recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recite the additional limitation of searching a content database having a plurality of media content items corresponding to the identified event; identifying different versions of a media content item of the plurality of media content items corresponding to the identified event. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, specifically data gathering which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim searching a content database having a plurality of media content items corresponding to the identified event; identifying different versions of a media content item of the plurality of media content items corresponding to the identified event. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered mere data gathering see MPEP 2106.05(g)(3)(bullet point 1). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 3 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) selecting a version of the media content item from among the different versions of the media content item, wherein providing access to the playlist includes providing a logical link to the selected version of the media content item.

This limitation selecting a version of the media content item from among the different versions of the media content item, wherein providing access to the playlist includes providing a logical link to the selected version of the media content item, as claimed does not recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recite the additional limitation of selecting a version of the media content item from among the different versions of the media content item, wherein providing access to the playlist includes providing a logical link to the selected version of the media content item. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, selecting a particular data source or type of data to be manipulated for displaying which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim selecting a version of the media content item from among the different versions of the media content item, wherein providing access to the playlist includes providing a logical link to the selected version of the media content item. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered selecting a particular data source or type of data to be manipulated for displaying specifically….collecting, analyzing and display…….see MPEP 2106.05(g)(3)(bullet point 2) (iii). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 4 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) selecting at least a subset of media content items from the plurality of media content items by correlating metadata associated with the subset of media content items with the interest data associated with the user of the user device.

This limitation selecting at least a subset of media content items from the plurality of media content items by correlating metadata associated with the subset of media content items with the interest data associated with the user of the user device, as claimed does not recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recite the additional limitation of selecting at least a subset of media content items from the plurality of media content items by correlating metadata associated with the subset of media content items with the interest data associated with the user of the user device. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, specifically selecting a particular data source or type of data to be manipulated which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim selecting at least a subset of media content items from the plurality of media content items by correlating metadata associated with the subset of media content items with the interest data associated with the user of the user device. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered selecting a particular data source or type of data to be manipulates specifically….collecting, analyzing and display…….see MPEP 2106.05(g)(3)(bullet point 2) (iii). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 5 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein providing access to the playlist includes providing access to a complete file of each media content item in the subset of media content items and determining if the user possesses access rights to each media content item.

This limitation wherein providing access to the playlist includes providing access to a complete file of each media content item in the subset of media content items and determining if the user possesses access rights to each media content item, as claimed does not recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recite the additional limitation of wherein providing access to the playlist includes providing access to a complete file of each media content item in the subset of media content items and determining if the user possesses access rights to each media content item. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, selecting a particular data source or type of data to be manipulated for displaying which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim wherein providing access to the playlist includes providing access to a complete file of each media content item in the subset of media content items and determining if the user possesses access rights to each media content item. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered selecting a particular data source or type of data to be manipulated for displaying specifically….collecting, analyzing and display…….see MPEP 2106.05(g)(3)(bullet point 2) (iii). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 6 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein providing access to the playlist includes providing an offer to purchase a media content item in the subset of media content items in response to determining that the user does not possess access rights to the media content item.

This limitation wherein providing access to the playlist includes providing an offer to purchase a media content item in the subset of media content items in response to determining that the user does not possess access rights to the media content item, as claimed does not recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recite the additional limitation of wherein providing access to the playlist includes providing an offer to purchase a media content item in the subset of media content items in response to determining that the user does not possess access rights to the media content item. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, selecting a particular data source or type of data to be manipulated for displaying which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim wherein providing access to the playlist includes providing an offer to purchase a media content item in the subset of media content items in response to determining that the user does not possess access rights to the media content item. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered selecting a particular data source or type of data to be manipulated for displaying specifically….collecting, analyzing and display…….see MPEP 2106.05(g)(3)(bullet point 2) (iii). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 7 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein providing access to the playlist includes providing access to a portion of a media content item in the subset of media content items in response to determining that the user does not possess access rights to the media content item.

This limitation wherein providing access to the playlist includes providing access to a portion of a media content item in the subset of media content items in response to determining that the user does not possess access rights to the media content item, as claimed does not recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recite the additional limitation of wherein providing access to the playlist includes providing access to a portion of a media content item in the subset of media content items in response to determining that the user does not possess access rights to the media content item. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, selecting a particular data source or type of data to be manipulated for displaying which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim wherein providing access to the playlist includes providing access to a portion of a media content item in the subset of media content items in response to determining that the user does not possess access rights to the media content item. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered selecting a particular data source or type of data to be manipulated for displaying specifically….collecting, analyzing and display…….see MPEP 2106.05(g)(3)(bullet point 2) (iii). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 8 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein providing access to the playlist includes providing access to the metadata of each media content item in the subset of media content items.

This limitation wherein providing access to the playlist includes providing access to the metadata of each media content item in the subset of media content items, as claimed does not recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recite the additional limitation of wherein providing access to the playlist includes providing access to the metadata of each media content item in the subset of media content items. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, selecting a particular data source or type of data to be manipulated for displaying which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim wherein providing access to the playlist includes providing access to the metadata of each media content item in the subset of media content items. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered selecting a particular data source or type of data to be manipulated for displaying specifically….collecting, analyzing and display…….see MPEP 2106.05(g)(3)(bullet point 2) (iii). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 9 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) further comprising searching an event database having a plurality of events, wherein the plurality of events includes events occurring within a selected time period.

This limitation further comprising searching an event database having a plurality of events, wherein the plurality of events includes events occurring within a selected time period, as claimed does not recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recite the additional limitation of further comprising searching an event database having a plurality of events, wherein the plurality of events includes events occurring within a selected time period. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, specifically data gathering which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim further comprising searching an event database having a plurality of events, wherein the plurality of events includes events occurring within a selected time period. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered mere data gathering see MPEP 2106.05(g)(3)(bullet point 1). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the event is a concert event that is geographically proximate to the user from a plurality of concert events based on the location information automatically without requiring the user to manually specify or eliminate concert events.

This limitation wherein the event is a concert event that is geographically proximate to the user from a plurality of concert events based on the location information automatically without requiring the user to manually specify or eliminate concert events, as claimed does not recite an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recite the additional limitation of wherein the event is a concert event that is geographically proximate to the user from a plurality of concert events based on the location information automatically without requiring the user to manually specify or eliminate concert events. Accordingly, this additional element does not integrate the abstract idea into a practical application because it is considered mere instructions to apply an exception, specifically data gathering which does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not impose any meaningful limits of integrating the claim into a practical application. Additionally the claim wherein the event is a concert event that is geographically proximate to the user from a plurality of concert events based on the location information automatically without requiring the user to manually specify or eliminate concert events. These additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra solution activity because it’s been considered mere data gathering see MPEP 2106.05(g)(3)(bullet point 1). The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1 of U.S. Patent No. 11,151,190 contain(s) every element of claim(s) 1, 11 and 21 of the instant application and as such anticipate(s) claim(s) 1, 11 and 21 of the instant application.


Patent No. 11,151,190
Current application # 17/503,776

Claim 1:

determining, using a hardware processor, interest data associated with a user of a user device, wherein the interest data comprises location information; 
identifying, using the hardware processor, an event that is geographically proximate to the user of the user device from a plurality of events based on location information; 
identifying, using the hardware processor, a plurality of media content items corresponding to the identified event; 
selecting, using the hardware processor, at least a subset of media content items from the plurality of media content items by correlating metadata associated with the subset of media content items with the interest data associated with the user of the user device; 
generating, using the hardware processor, a playlist that includes logical links to the subset of media content items; and 
providing, using the hardware processor, access to the playlist to the user device.

Claim 1:

determining, using a hardware processor, interest data associated with a user of a user device, wherein the interest data comprises location information;
identifying, using the hardware processor, an event that is geographically proximate to the user of the user device from a plurality of events based on location information; 
identifying, using the hardware processor, a plurality of media content items corresponding to the identified event; 
generating, using the hardware processor, a playlist that includes logical links to at least a portion of the plurality of media content items; and 
providing, using the hardware processor, access to the playlist to the user device.

Claim 11:
determining, using a hardware processor, interest data associated with a user of a user device, wherein the interest data comprises location information;
identifying, using the hardware processor, an event that is geographically proximate to the user of the user device from a plurality of events based on location information; 
identifying, using the hardware processor, a plurality of media content items corresponding to the identified event; 
generating, using the hardware processor, a playlist that includes logical links to at least a portion of the plurality of media content items; and 

providing, using the hardware processor, access to the playlist to the user device.

Claim 21:
determining, using a hardware processor, interest data associated with a user of a user device, wherein the interest data comprises location information;
identifying, using the hardware processor, an event that is geographically proximate to the user of the user device from a plurality of events based on location information; 
identifying, using the hardware processor, a plurality of media content items corresponding to the identified event; 
generating, using the hardware processor, a playlist that includes logical links to at least a portion of the plurality of media content items; and 
providing, using the hardware processor, access to the playlist to the user device.


A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 – 11 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over DELANEY JR (US 2012/0304064 A1) (IDS 10/18/2021), and further in view of Jenkins et al. (US 2009/0156182 A1) (IDS 10/18/2021) 

As to claim 1, DELANEY JR teaches identifying, using the hardware processor, a plurality of media content items corresponding to the identified event (paragraph [0025] lines 1 – 10 [teaches once a concert is selected a playlist is generated from a music database corresponding to the selected event]); 
generating, using the hardware processor, a playlist that includes logical links to the subset of media content items (paragraph [0025] lines 1 – 10 [teaches once a concert is selected a playlist is generated from a music database corresponding to the selected event]); and 
providing, using the hardware processor, access to the playlist to the user device (paragraph [0025] last 3 lines [teaches sending the music playlist to the user device]).  
DELANEY JR does not explicitly teach determining, using a hardware processor, interest data associated with a user of a user device, wherein the interest data comprises location information;
identifying, using the hardware processor, an event that is geographically proximate to the user of the user device from a plurality of events based on location information
Jenkins et al. teaches determining, using a hardware processor, interest data associated with a user of a user device, wherein the interest data comprises location information (figure 2 section 102);
identifying, using the hardware processor, an event that is geographically proximate to the user of the user device from a plurality of events based on location information (figure 2 section 103)
DELANEY JR teaches and application that is capable of producing a music playlist according to a upcoming concert. However, DELANEY JR  does not explicitly teach determining, using a hardware processor, interest data associated with a user of a user device, wherein the interest data comprises location information; identifying, using the hardware processor, an event that is geographically proximate to the user of the user device from a plurality of events based on location information. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified DELANEY JR by using the teaching of Jenkins et al. device determination. A person of ordinary skill in the art would have been motivated to make this modification because as described in DELANEY JR it discloses in paragraph [0028] it discloses the system being able to determine concert based on current location of the user based on their IP address, thus it is implied that the DELANEY JR would be able to determine a user locations.

As to claim 11, DELANEY JR teaches identifying, using the hardware processor, a plurality of media content items corresponding to the identified event (paragraph [0025] lines 1 – 10 [teaches once a concert is selected a playlist is generated from a music database corresponding to the selected event]); 
generating, using the hardware processor, a playlist that includes logical links to the subset of media content items (paragraph [0025] lines 1 – 10 [teaches once a concert is selected a playlist is generated from a music database corresponding to the selected event]); and 
providing, using the hardware processor, access to the playlist to the user device (paragraph [0025] last 3 lines [teaches sending the music playlist to the user device]).  
DELANEY JR does not explicitly teach determining, using a hardware processor, interest data associated with a user of a user device, wherein the interest data comprises location information;
identifying, using the hardware processor, an event that is geographically proximate to the user of the user device from a plurality of events based on location information
Jenkins et al. teaches determining, using a hardware processor, interest data associated with a user of a user device, wherein the interest data comprises location information (figure 2 section 102);
identifying, using the hardware processor, an event that is geographically proximate to the user of the user device from a plurality of events based on location information (figure 2 section 103)
DELANEY JR teaches and application that is capable of producing a music playlist according to a upcoming concert. However, DELANEY JR  does not explicitly teach determining, using a hardware processor, interest data associated with a user of a user device, wherein the interest data comprises location information; identifying, using the hardware processor, an event that is geographically proximate to the user of the user device from a plurality of events based on location information. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified DELANEY JR by using the teaching of Jenkins et al. device determination. A person of ordinary skill in the art would have been motivated to make this modification because as described in DELANEY JR it discloses in paragraph [0028] it discloses the system being able to determine concert based on current location of the user based on their IP address, thus it is implied that the DELANEY JR would be able to determine a user locations.

As to claims 9 and 19, these claims are rejected for the same reasons as the independent claims above. In addition DELANEY JR teaches further comprising searching an event database having a plurality of events (paragraph [0021] lines 1 – 4 [teaches finding a list an available concerts and generates a music playlist]), wherein the plurality of events includes events occurring within a selected time period (paragraph [0021] lines 8 – 10 [teaches filtering the concert based on the location, date, cost or venues size]).

As to claims 10 and 20, these claims are rejected for the same reasons as the independent claims above. In addition DELANEY JR does not explicitly teach wherein the event is a concert event that is geographically proximate to the user from a plurality of concert events based on the location information automatically without requiring the user to manually specify or eliminate concert events.
Jenkins et al. teaches wherein the event is a concert event that is geographically proximate to the user from a plurality of concert events based on the location information automatically without requiring the user to manually specify or eliminate concert events (figure 2 section 103 in addition to section 106 and 107]).
The motivation for combining DELANEY JR with Jenkins et al. are the same as set forth above with respect to claim 1.

As to claim 21, DELANEY JR teaches identifying, using the hardware processor, a plurality of media content items corresponding to the identified event (paragraph [0025] lines 1 – 10 [teaches once a concert is selected a playlist is generated from a music database corresponding to the selected event]); 
generating, using the hardware processor, a playlist that includes logical links to the subset of media content items (paragraph [0025] lines 1 – 10 [teaches once a concert is selected a playlist is generated from a music database corresponding to the selected event]); and 
providing, using the hardware processor, access to the playlist to the user device (paragraph [0025] last 3 lines [teaches sending the music playlist to the user device]).  
DELANEY JR does not explicitly teach determining, using a hardware processor, interest data associated with a user of a user device, wherein the interest data comprises location information;
identifying, using the hardware processor, an event that is geographically proximate to the user of the user device from a plurality of events based on location information
Jenkins et al. teaches determining, using a hardware processor, interest data associated with a user of a user device, wherein the interest data comprises location information (figure 2 section 102);
identifying, using the hardware processor, an event that is geographically proximate to the user of the user device from a plurality of events based on location information (figure 2 section 103)
DELANEY JR teaches and application that is capable of producing a music playlist according to a upcoming concert. However, DELANEY JR  does not explicitly teach determining, using a hardware processor, interest data associated with a user of a user device, wherein the interest data comprises location information; identifying, using the hardware processor, an event that is geographically proximate to the user of the user device from a plurality of events based on location information. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified DELANEY JR by using the teaching of Jenkins et al. device determination. A person of ordinary skill in the art would have been motivated to make this modification because as described in DELANEY JR it discloses in paragraph [0028] it discloses the system being able to determine concert based on current location of the user based on their IP address, thus it is implied that the DELANEY JR would be able to determine a user locations.

Claim(s) 2, 3, 8, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DELANEY JR and Jenkins et al. as applied to claims above, and further in view of GUDMUNDSSON et al. (2013/0151377 A1)(IDS 10/18/2021).

As to claims 2 and 12, these claims are rejected for the same reasons as the independent claims above. In addition DELANEY JR teaches searching a content database having a plurality of media content items corresponding to the identified event (paragraph [0021] lines 1 – 4 [teaches finding a list an available concerts and generates a music playlist]); and 
DELANEY JR does not explicitly teach identifying different versions of a media content item of the plurality of media content items corresponding to the identified event
GUDMUNDSSON et al. teaches identifying different versions of a media content item of the plurality of media content items corresponding to the identified event (paragraph [0034] lines 22 – 25 and paragraph [0041] lines 16 – end [paragraph [0034] lines 22 – 25 discloses a list of determined music and videos which are diverse versions of the same tittle. In addition paragraph [0041] lines 16 – end discloses grouping content related to a different performance]).
DELANEY JR teaches and application that is capable of producing a music playlist according to a upcoming concert. However, DELANEY JR  does not explicitly teach identifying different versions of a media content item of the plurality of media content items corresponding to the identified event. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified DELANEY JR by using the teaching of GUDMUNDSSON et al. version identification. A person of ordinary skill in the art would have been motivated to make this modification because as described in DELANEY JR it discloses in paragraph [0002] teaches generating playlist based on event criteria. In addition paragraph [0025] lines 6 – 10 teaches generating a music playlist from a music database based on the identified event.

As to claims 3 and 13, these claims are rejected for the same reasons as the dependent claims above. In addition DELANEY JR teaches wherein providing access to the playlist includes providing a logical link to the selected version of the media content item (paragraph [0025] lines 1 – 10 [teaches once a concert is selected a playlist is generated from a music database corresponding to the selected event]).
 DELANEY JR does not explicitly teach selecting a version of the media content item from among the different versions of the media content item
GUDMUNDSSON et al. teaches selecting a version of the media content item from among the different versions of the media content item (paragraph [0034] lines 22 – 25 and paragraph [0041] lines 16 – end [paragraph [0034] lines 22 – 25 discloses a list of determined music and videos which are diverse versions of the same tittle. In addition paragraph [0041] lines 16 – end discloses grouping content related to a different performance]), 
The motivation for combining DELANEY JR with GUDMUNDSSON et al. are the same as set forth above with respect to claim 2.

As to claims 8 and 18, these claims are rejected for the same reasons as the independent claims above. In addition DELANEY JR does not explicitly teach wherein providing access to the playlist includes providing access to the metadata of each media content item in the subset of media content items.
GUDMUNDSSON et al. teaches wherein providing access to the playlist includes providing access to the metadata of each media content item in the subset of media content items (paragraph [0029] lines 1 – 6 [discloses content metadata which include information regarding the attribute of the data]).
The motivation for combining DELANEY JR with GUDMUNDSSON et al. are the same as set forth above with respect to claim 2.

Claims 4 – 7 and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over DELANEY JR and Jenkins et al. as applied to claims above, and further in view of Feldman et al. (US 2009/0006542 A1) (IDS 10/18/2021).

As to claims 4 and 14, these claims are rejected for the same reasons as the independent claims above. In addition DELANEY JR does not explicitly teach selecting at least a subset of media content items from the plurality of media content items by correlating metadata associated with the subset of media content items with the interest data associated with the user of the user device.
Feldman et al. teaches selecting at least a subset of media content items from the plurality of media content items by correlating metadata associated with the subset of media content items with the interest data associated with the user of the user device (paragraph [0029] lines 1 – 8, paragraph [0035] lines 4 – 6, paragraph [0034] lines 15 – 25 and paragraph [0041] lines 16 – end [paragraph [0029] lines 1 – 6 discloses content metadata which include information regarding the attribute of the data. In addition it discloses a content search module which uses the metadata information in addition to the term which was inputted. Paragraph [0034] lines 15 – 25 discloses a mobile handset user which request a certain music and input a specific search term in order to retrieve the desired results.  In addition a list of determined music and videos which are diverse versions of the same tittle. It is noted that this term is being interpreted as the interest data associated with the user. Paragraph [0041] lines 16 – end discloses grouping content related to a different performance. Lastly paragraph [0035] lines 4 – 6 discloses storing the selected music in the user device])
DELANEY JR teaches and application that is capable of producing a music playlist according to a upcoming concert. However, DELANEY JR  does not explicitly teach selecting at least a subset of media content items from the plurality of media content items by correlating metadata associated with the subset of media content items with the interest data associated with the user of the user device. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified DELANEY JR by using the teaching of Feldman et al. access determination. A person of ordinary skill in the art would have been motivated to make this modification because as described in DELANEY JR it discloses in in paragraph [0022] lines 6 – 8 which discloses access being given to a user via a web browser or via a software widget.

As to claims 5 and 15, these claims are rejected for the same reasons as the independent claims above. In addition DELANEY JR does not explicitly teach wherein providing access to the playlist includes providing access to a complete file of each media content item in the subset of media content items and determining if the user possesses access rights to each media content item.
Feldman et al. teaches wherein providing access to the playlist includes providing access to a complete file of each media content item in the subset of media content items and determining if the user possesses access rights to each media content item (paragraph [0014] lines 17 – 22 [discloses updating the media list and determining is access right is required for the media content in question, if so determine if the user has access]).
The motivation for combining DELANEY JR with Feldman et al. are the same as set forth above with respect to claim 4.

As to claims 6 and 16, these claims are rejected for the same reasons as the independent claims above. In addition DELANEY JR does not explicitly teach wherein providing access to the playlist includes providing an offer to purchase a media content item in the subset of media content items in response to determining that the user does not possess access rights to the media content item.
Feldman et al. teaches wherein providing access to the playlist includes providing an offer to purchase a media content item in the subset of media content items in response to determining that the user does not possess access rights to the media content item (paragraph [0014] lines 25 – end [discloses if determined that the user does not have access right to the media content, redirecting the user to an access link which the access right can be acquired via purchase]).
The motivation for combining DELANEY JR with Feldman et al. are the same as set forth above with respect to claim 4.

As to claims 7 and 17, these claims are rejected for the same reasons as the independent claims above. In addition DELANEY JR does not explicitly teach wherein providing access to the playlist includes providing access to a portion of a media content item in the subset of media content items in response to determining that the user does not possess access rights to the media content item.
Feldman et al. teaches wherein providing access to the playlist includes providing access to a portion of a media content item in the subset of media content items in response to determining that the user does not possess access rights to the media content item (paragraph [0014] lines 17 – 22 and paragraph [0014] lines 25 – end [paragraph [0014] lines 17 – 22 discloses updating the media list and determining is access right is required for the media content in question, if so determine if the user has access. In addition paragraph [0014] lines 25 – end discloses if determined that the user does not have access right to the media content, redirecting the user to an access link which the access right can be acquired via purchase]).
The motivation for combining DELANEY JR with Feldman et al. are the same as set forth above with respect to claim 4.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Brenner et al. (US 2009/0076821 A1) discloses accessible plurality of media items based on metadata.

Hedinsson et al. (US 2010/0262618 A1) discloses system ad method for providing real0time media presentation using metadata clips.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167                                                                                                                                                                                                        
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167